UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7839


JONATHAN M. SILER,

                                               Plaintiff - Appellant,
          versus


B. KATTA, Physician Assistant,
                                               Defendant - Appellees,

          and

JOSEPH   BROOKS,   Warden;   HARLEY      LAPPIN,
Director; FEDERAL BUREAU OF PRISONS,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-100)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan M. Siler, Appellant Pro Se. Robert P. McIntosh, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jonathan M. Siler appeals the district court’s order

denying      relief   on   his   complaint      alleging    a   violation   under

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S.   388    (1971).      We    have   reviewed   the     record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Siler v. Katta, No. CA-03-100 (E.D. Va.

Nov. 5, 2003).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        - 2 -